Salient Products Corporation 1852 31st Street San Diego, CA 92102 USA September 15, 2011 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Mail Stop 7treet, NE Washington, DC 20549 Attention: Barbara Jacobs and Jan Woo Re: Salient Products Corporation (the “Company”) Registration Statement on Form S-1 Filed September 14, 2011 File No. 333-173508 Pursuant to Rule 461 under the Securities Act of 1933, as amended, the Company hereby requests acceleration of the effective date of its Registration Statement on Form S-1 to 12:00 (Eastern Standard Time) on September 16, 2011 or as soon thereafter as is practicable. In connection with the Company’s request for acceleration of the effective date of its Registration Statement on Form S-1, the Company acknowledges that: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance. Very truly yours, Salient Products Corporation By: /s/Shehzad Peermahomed Shehzad Peermahomed Chief Executive Officer, Chief Financial Officer, President, Secretary, Treasurer and Director Principal Executive Officer and (Principal Accounting Officer)
